Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 1 of 20 PageID# 58




                                                     
                                            0-
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 2 of 20 PageID# 59
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 3 of 20 PageID# 60
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 4 of 20 PageID# 61
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 5 of 20 PageID# 62
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 6 of 20 PageID# 63
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 7 of 20 PageID# 64
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 8 of 20 PageID# 65
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 9 of 20 PageID# 66
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 10 of 20 PageID# 67
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 11 of 20 PageID# 68
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 12 of 20 PageID# 69
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 13 of 20 PageID# 70
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 14 of 20 PageID# 71
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 15 of 20 PageID# 72
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 16 of 20 PageID# 73
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 17 of 20 PageID# 74
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 18 of 20 PageID# 75
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 19 of 20 PageID# 76
Case 1:21-cr-00043-TSE Document 2 Filed 12/08/20 Page 20 of 20 PageID# 77
